Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 1 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 2 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 3 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 4 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 5 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 6 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 7 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 8 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                         Main Document    Page 9 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 10 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 11 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 12 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 13 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 14 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 15 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 16 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 17 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 18 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 19 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 20 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 21 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 22 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 23 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 24 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 25 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 26 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 27 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 28 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 29 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 30 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 31 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 32 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 33 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 34 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 35 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 36 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 37 of 40
Case 9:18-ap-01058-DS   Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15   Desc
                        Main Document    Page 38 of 40
        Case 9:18-ap-01058-DS                      Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15                                     Desc
                                                   Main Document    Page 39 of 40


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Greenberg Traurig, LLP, 1840 Century Park East, Suite 1900, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): __________________________________________
 NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
01/07/2019          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  01/07/2019
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 VIA MESSENGER
 Honorable Deborah J. Saltzman
 United States Bankruptcy Court
 255 E. Temple Street, Suite 1334, Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/07/2019         Terrine Pearsall                                                            /s/ Terrine Pearsall
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:18-ap-01058-DS    Doc 68 Filed 01/07/19 Entered 01/07/19 18:45:15       Desc
                         Main Document    Page 40 of 40


                        PROOF OF SERVICE ATTACHMENT

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING:


  •   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
  •   Jonathan Boustani jboustani@btlaw.com
  •   Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
  •   Brian L Davidoff bdavidoff@greenbergglusker.com,
      calendar@greenbergglusker.com;jking@greenbergglusker.com
  •   Tobias S Keller tkeller@kellerbenvenutti.com
  •   Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-
      law.com;diana@landsberg-law.com;yesi@landsberg-
      law.com;ilandsberg@ecf.inforuptcy.com
  •   Andrew B Levin alevin@wcghlaw.com,
      Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
  •   Christian A Orozco , thooker@lynnllp.com
  •   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
  •   Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
  •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
